Case 2:19-cv-02309-SHM-tmp Document 1-2 Filed 05/15/19 Pagei1ofii1 PagelD5

a ee ee

IN THE CIRCUIT COURT OF SHELBY COUNTY TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

AMBER HARPER, FILED
Plaintiff, Aer “3 2mi8
vs OUBRSS —no,CT-155 2-19

DIVISION 1X
JURY DEMANDED

RAYMUNDO RIOS, and

ERIVES ENTERPRISES, INC.,

     

Defendants.

COMPLAINT

COMES NOW the Plaintiff, Amber Harper, by and through her counsel of record,
John Michael Bailey Injury Lawyers®, and files her Complaint for her cause of action
against the Defendants, Raymundo Rios, and Erives Enterprises, Inc. for damages, and

would state as follaws, to wit:

JURISDICTION AND VENUE

 

 

1. That the Plaintiff, Amber Harper (hereinafter referred to as “Harper”). 1s

 

an adult resident of Memphis, Shelby County, Tennessee.

2. The Defendant, Raymundo Rios. (hereinafier referred to as “Rios”) upon
information and belief, is an international driver and whose residence is unknown, may
be reached for service of process by this Honorable Court through the Secretary of State,
312 Rosa L. Parks Avenue, 8" Floor, Snodgrass Tower, Nashville, Tennessee 37243;
and/or through his employer located at 7180 Chino Drive, E] Paso, Texas 79915.

EXHIBIT

A

2
8
a
is
g
=
=
a
=
2
a

 

 
Case 2:19-cv-02309-SHM-tmp Document 1-2 Filed 05/15/19 Page 2of11 PagelD 6

 

Be The Defendant, Erives Enterprises, Inc. (hereinafter referred to us
“Erives”) upon information and belief, is a domestic or foreign corporation doing
business in Tennessee and the registered agent for service of process is not on file with
the Tennessee Secretary of State. Pursuant to T.C.A. § 48-15-104, this Complaint is thus
served on the Tennessee Secretary of State as the agent for service of process after
Plaintiff has been unable, through reasonable diligence, to find an agent for service of
process at 312 Rosa L. Parks Avenue, 8" Floor. Snodgrass Tower, Nashville, Tennessee
37243. The last known address for Erives Enterprises, Inc. is 7180 Chino Drive, El Paso.
Texas 79915

4, At all times material hereto, Defendants, Raymundo Rios, and Erives
Enterprises, Inc. acted as cither a motor contract carrier of property through the State of
Tennessee or as a motor common cartier of property through the State of Tennessee or as
a common carrier of property through the State of Tennessee pursuant to one or more
permits to operate as a motor carner issued by the Interstate Commerce Commission, or
by the United States Department of Transportation, or by both.

‘. At all times matenal hereto, Defendants, Raymundo Rios and Enves
Enterprises, Inc. was subject to the Federal Motor Camier Safety Regulations and all
subsequent amendments thereto, promulgated, approved, and adopted by the Linited
States Department of Transportation contained in Title 49 of the Code of Federal
Regulations.

6. At all times material hereto, Defendant Rios was operating a commercial

motor vehicle and trailer owned by Defendant Erives.

 
_ Case 2:19-cv-02309-SHM-tmp Document 1-2 Filed 05/15/19 Page 3of11 PagelD 7

 

7. Venue is proper in this Court as the cause of action which is the basis for this
tort arose in Shelby County, Tennessee. See Tenn. C ode. Ann. §20-4-101(a).

&. This Court has subject matter jurisdiction over this action pursuant to
Tennessee Code Annotated section 16-10-10].

FACTS

9, All preceding statements of the complaint are incorporated herein and re-
alleged us if expressly set forth herein.

10. On or about May 28, 2018, at approximately 4:18 p.m., Plaintiff Harper
was driving a 2009 Nissan Rogue bearing license plate 7J84U0 and was headed
eastbound on Interstate 40 near Wartord Street in Shelby County, Tennessee.

il. On the same date and at the same time, Defendant Rios was operating a
2014 Freightliner tractor-trailer, owned by Erives and bearing Texas license plate number
R35R646 and driving castbound on Interstate 40 near Wartord Street in Shelby County,
Tennessee.

12. Defendant Rios merged from the middle lane to the far night lane and
struck with his right rear, the left side of Plaintiff Harper's vehicle. Plaintiff Harper's
vehicle then Jost control and struck a stranded motorist, Keondra Clear which was facing
east on the right shoulder.

13. Defendant Rios’s actions and omissions constitute negligence, and such
negligence is the direct and proximate cause of the collision, then and thereby, seriously,

painfully, and permanently injuring Plaintiff, Harper.

 
 

__ Case 2:19-cv-02309-SHM-tmp Document 1-2 Filed 05/15/19 Page 4of11 PagelD8

 

14, Defendant Rios was acting as an agenv‘servant and/or employee of Erives:

Erives is liable under respondeat superior, master/servant, and’or agency.

1S. Defendant Erives had a duty to train Defendant Rios was capable of safely
operating the tractor-trailer before allowing him to drive.

16. Defendant Erives had a duty to train Defendant Rios to maintain the
tractor-trailer tu ensure its safe operation before allowing the tractor-trailer to be driven.

17. There was no act of Plaintiff Harper which contributed to the wreck.

18. There was no failure to act of Plaintiff Harper which contributed to the

wreck.

 

 
 

Case 2:19-cv-02309-SHM-tmp Document 1-2 Filed 05/15/19 Page5of11 PagelD9

19. The acts, and omissions of all Defendants herein constitute negligence per
se, violation of Statutes and public policy and since Plaintiff is in the class of persons
sought to be protected, such negligent acts andor omissions constitute negligence per se.

20, Plaintiff Harper was grievously and permanently injured as a result of the
wreck.

COUNT 1
NEGLIGENCE OF RAYMUNDO RIOS

21 All preceding statements and allegations of the complaint are incorporated
herein and realleged as if expressly set torth verbatim.

22. At the time of the wreck, Defendant Rios failed to exercise due care by
disregarding the actual and potential hazards then existing.

24. The tractor-trailer driven by Defendant Rios was driven with the
permission and at the direction of Defendants Erives.

24. ‘The tractor-trailer driven by Defendant Rios was driven in the course and
scope of his employment with the business of Defendant Rios.

28 —— Plaintiff would show, before a full investigation has been made, that at the
time of this wreck, Defendant Rios was grossly and generally negligent under the
circumstances then and there existing, in that he failed to exercise due care by:

a. driving the tractor-trailer carelessly,
b. failing to keep his tractor-trailer under control:
c. filing to keep a proper lookout,

d. failing to operate his tractor-trailer in a safe and prudent manner in
view of the conditions which existed at the time of the wreck;

€. failing to timely apply his brakes, alter direction of travel, or take

 

 
 

Case 2:19-cv-02309-SHM-tmp Document 1-2 Filed 05/15/19 Page 6of11 PagelD 10

ee —

uny other appropriate action when he, by the exercise of due and
reasonable care, should have foreseen the outcome of his actions,

f. failing to operate his tractor-trailer in a safe and prudent manner tn
view of the conditions which existed at the time of the wreck;

Kt. failing to keep a safe and reasonable distance between his tractor-
trailer and other vehicles on the roadway;

h. distracted driving; and
1, such other actions or inactions that may be shown at the tna) of
this case.

26. Defendants’ negligence proximately caused the wreck with Ms. Harper's
vehicle and resulting damages and injunes.

27. At the time and place of this accident, Defendant Rios was negligent per
se in that he was violating one or more of the statutes of the State of Tennessce, to
include but not be limited to:

a. T.C.A, §$55-8-103 Required obedience to traffic laws
b. T.C.A. §55-8-123 Driving on roadways laned for traffic
c. T.C.A. §55-8-136 Drivers to exercise duc care

28, At all times relevant to this case of action, Defendant Rios was subject to
and required to obey the minimum safety standards established by the Federal Motor
Carrier Safety Regulations (FMCSR) (49 CFR §§ 301-399). either directly or as adopted
by the Tennessce Department of Transportation Safety Rules & Regulations 1340-6-1-.20
and pursuant to T.C.A. $65-2-102.

36. Defendant Rios‘s negligence. solely or combined and concurmng with the
negligent acts of the other Defendant, proximately caused the wreck with Ms. Harper's

vehicle and resulting damages and injuries to Ms. Harper.

 

 
___ Case 2:19-cv-02309-SHM-tmp Document 1-2 Filed 05/15/19 Page 7of11 PagelD 11

 

COUNT IH
NEGLIGENT HIRING, TRAINING, ENTRUSTMENT, SUPERVISION,
RETENTION AND MAINTENANCE -
ERIVES TRANSPORTATION, INC.

37. All preceding statement of the complaint are incorporated herein and
realleged as if expressly set forth verbatim.

38. At all times relevant to this cause of action, the Defendants were subjcet to
and required to obey the minimum safety standards established by the Federal Motor
Currier Safety Regulations (FMCSR) (49 CFR §§ 301-399), cither directly or as adopted
by the Tennessee Department of Transportation Safety Rules & Regulations 1340-6-1-.20
and pursuant to T.C.A. §65-2-102,

39. Defendant Erives was required to teach and train Defendant Rios so that
he was able to understand and obey the rules and regulations contained in the FMCSR.

40. In order to put the matter al issue. Plaintiff alleges that Erives was
negligent, and grossly negligent. as set forth in this complaint.

41. That Erives was negligent, and grossly negligent, in:

a. hiring and/or contracting with Defendant Rios to drive the tractor-
trailer at issue:

b. training of Defendant Rios in the inspection and/or maintenance of
the tractor-trailer;

Cc, failing 10 supervise Defendant Rios while driving the tractor-
trailer;
d. failing to maintain the tractor-trailer af issuc,
e. failing to train Defendant Rios to properly drive the tractor-trailer,
7

 

 
__ Case 2:19-cv-02309-SHM-tmp Document 1-2 Filed 05/15/19 Page 8of11 PagelD 12

et

 

f. entrusting Defendant Rios with the tractor-trailer:
g. retaining Defendant Rios to drive the tractor-trailer;
h. failing to conduct proper and required checks on the background of

their employce, agent and/or contractor, Defendant Rios, and
I. failure to exercise ordinary care to determine their employees’
agents’ and/or contractors’ fitness for the task of driving a
commercial vehicle interstate,
42. Defendant Erives, through its agents and employees, knew, or should have
known by exercising reasonable care, about the nsks set forth in this complaint and that

by simply exercising reasonable care these msks would be reduced or eliminated. These

risks include, but are not limited to:

a. The nsks associated with unsafe divers,

b. The risks associated with failing to train drivers to obey the
FMCSR.

c. The risks associated with failing to have adequate nsk

management policies and procedures in place,

d. Failing to have policics and procedures in place to identify
undertrained and unqualified drivers,

¢. Failing to identify from prior wrecks, similar to the one in
question, a root cause and implement policies, procedures,
protocols and practices to effectively reduce or eliminate the risk
prior to the wreck in the question.

t. Failing to appropriately implement and enforce risk management
policies and procedures to identify the risks described above,

B. Failing to appropnately implement and enforce risk management
policies and procedures to reduce and eliminate to risks described
above,

h. Failure to appropriately implement and enforce risk management
policies and procedures to monitor and assess Defendant Rios once
he was hired,

 
Case 2:19-cv-02309-SHM-tmp Document 1-2 Filed 05/15/19 PageQ9ofi11 PagelD 13

ee

i. Failing to implement and follow a written safety plan.

I. Failing to protect the members of the public, such as the PlainutY,
from the risks desenbed above.

43, At-all times relevant hereto, Defendant Erives was acting by and through
its employees/agents and is responsible for the acts of those employees and agents
pursuant to respondeat superior. agency statutory employment as set forth in the
FMCSR., or similar theory of law.

44. Defendant Erives negligence, either solely or combined and concurring
with the negligent acts of the other Defendant, was a proximate cause of the injunes
sustained by Mr. Harper.

COUNT IL
DAMAGES

45. All preceding statements and allegations of the complaint are incorporated
herein and realleged as if expressly set forth herein.

46, As set forth more fully above, each of the Defendants acted in a willful.
wanton and reckless manner which either along, or combined and concurnng with the
actions of the other Defendant's acts of negligence, directly and proximately caused the

wreck and Plaintiff to suffer personal injuries and damages including but not limited to:

 

(a) —- Ventral hernia without obstruction, umbilical hernia, sprain of ligaments
of cervical spine, strain of muscle, fascia and tendon at neck level, sprain of ligaments of
thoracic spine, strain of muscle and tendon of back wall of thorax, contusion of
abdominal wall, sprain of right shoulder joint, sprain of right rotator cuff capsule, strain
of other muscles, fascia and tendons at shoulder and upper arm level, right arm, contusion

of right knee, contusion of right thigh;

 

 
 

Case 2:19-cv-02309-SHM-tmp Document 1-2 Filed 05/15/19 Page 10o0f11 PagelD 14

(b) Physical and mental injury:

(c) Great physical pain and suffering:

(dj) Temporary and permanent physical impairment:

(c) Reasonably necessary medical expenses, past, present and future:

) Past, present and future loss of wages and income:

(g) — Loss of enjoyment of the normal everyday pleasures of life: and

(h) Emotional distress,

47, As a result of the Defendant's negligence. and gross negligence, Ms.
Harper is entitled to recover damages for her past, present, and future economic and non-
economic losses to the full extent allowed by the laws of the State of Tennessee. That the
negligence of the Defendants herein is so willful, so wanton, and so reckless as to justity
the imposition of punitive. exemplary damages in this case.

WHEREFORE, Plaintiff demands judgment against the Defendants as follows:

a. that Defendants be served with summons, process, and a copy of this
Complaint, and be required to Answer as provided by law;

b. that this matter be tried before a jury of twelve (12);

c, that upon the Trial of this cause the Plaintiff be awarded her actual and
compensatory damages in an amount a jury believes to be just. fair, and equitable for
special and general damages, to include but not be limited to bodily injury, medical
expenses, pain and suffering, and other related economic and non-economic damages to
the full extent allowed by law and in an amount not to exceed ONE MILLION

DOLLARS,

10

 

 
 

Case 2:19-cv-02309-SHM-tmp Document 1-2 Filed 05/15/19 Page 11o0f11 PagelD 15

d that upon the Trial of this cause the Plaintiff be awarded punitive
exemplary damages for the willful wanton and reckless conduct of the Defendants herein
not only to punish these Defendants for such conduct but also to act as a deterrent to
others who may be inclined to act in a manner such as these Defendants, in an amount a
jury believes to be just, fair, and equitable and to the fullest extent allowed by law:

c. that the Court award discretionary costs and the costs of litigation and
expenses, and

f. for all such further and general relief which this Court deems just and

proper.

Respectfully Submitted.

JOHN MICHAEL BAILEY INJURY LAWYERS

 

Memphis, TN 38115
901-529-1111
901-529-1017 - fax

HW

 

 
